Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 16, 18-30 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 16, 27, 30) “an acquisition unit that acquires first control data having a value based on an actual position of a first device which can be mounted on a user's head and an actual position of a second device which can be gripped by a user and which is used in conjunction with the first device; a determination unit that determines whether or not a prescribed condition is satisfied; and a replacement unit that replaces the first control data with second control data when it is determined that the condition is satisfied, wherein the second control data has a value describing positions of the first device and the second device in which the actual position of the first device and/or the actual position of the second device are replaced with at least one artificial position components the determination unit determines whether or not the first device is mounted on the user's head, andResponse to Office Action of July 2, 2021 when it is determined that the first device is not mounted on the user's head, the replacement unit replaces the first control data with second control data in which the at least one artificial position component is an artificial height of the first device.”
dependent claims 18-26, 28-29 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
9/7/2021